MEMORANDUM
BONSAL, District Judge.
Defendant, who is charged in a one-count information with embezzling funds which came into his possession as a Post Office clerk, moves to inspect and copy the statement obtained from him by Post Office Inspectors and to suppress any statements or confessions made by him and obtained by Post Office Inspectors. The government submitted to the court, for inspection in camera, two typewritten sheets that appear to be signed by the defendant and witnessed by two Postal Inspectors, and that embody statements attributed to the defendant on November 21, 1966 when he was questioned by the Postal Inspectors regarding a shortage in his account in the Post Office where he worked. Having inspected the typewritten sheets, the court finds that they constitute a recorded statement made by the defendant, in the possession, custody or control of the government, within the meaning of Rule 16(a) (1), F.R.Crim.P. Under Rule 16 (a) (1) the defendant is entitled to inspect and copy the typewritten sheets.
Defendant moves to suppress any statements or confessions made by him and obtained by Post Office Inspectors, claiming he was interrogated by Post Office Inspectors without being advised of his right to counsel and without being informed that anything he said could be used against him, and that the Post Office Inspectors induced him to make a statement after his initial refusal to answer questions and required him to sign the statement.
The typewritten sheets inspected by the court indicate on their face that defendant was advised of his right to counsel and of his right to remain silent, and that anything he said could be used against him. Defendant’s statement contains the following, “No promises or *835threats have been made to me and no pressure or coercion of any kind has been used against me. * * * I give this statement of my own free will * *
If, after inspection of the statement, defendant desires a hearing, he may move to suppress the statement before the trial judge. Accordingly, defendant’s motion to suppress is denied without prejudice to renewal at trial.
Defendant’s motion to inspect and copy is granted and the government will permit the defendant to inspect and copy the typewritten sheets submitted to the court within ten days. Defendant’s motion to suppress is denied without prejudice.
It is so ordered.